Title: From John Quincy Adams to William Smith Shaw, 7 November 1807
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 7. Novr: 1807.

I have not yet had the pleasure of receiving a line from you, which I presume is owing to the multiplicity of your occupations—I have had one letter from my Mother containing the information concerning which we were so anxious, of our children’s health.
The Good-Intent has not yet arrived though I observe by a Newspaper that she cleared out from Boston about the 24th: of October—We are in daily expectation of her arrival.
We had yesterday one of the severest Snow-Storms that I ever witness’d at this place—the Snow fell from 9 Inches to a foot deep with the wind all the time at the Northwest—It begins already to disappear, this day being perfectly clear.
Little business has yet been done, but we have several important propositions made—Among the rest one for an Amendment to the Constitution to make judicial offices tenable for a term of years, and judges removable by Address of the two houses.
My solicitude respecting my affairs at the Bank induce me to mention the subject once more—My Note there I trust is now taken up—And about the time when I suppose you will receive this—that is next Friday, Sewall & Salisbury’s acceptance will be payable—I rely upon your care to see that my endorsement upon it be erased—And that my note to J. Gray be taken up.
The chambers which Mr: Morton occupies in my house Court-Street, as an Office, he agreed to deliver up to Mr: T. Welsh the 18th: of this Month—and Mr: Welsh agreed then to take them—There will be $75 due from Mr: Morton for the six months he has held them—He promised me the money should be paid; and I will thank you to apply for the payment—But if he puts you off do not trouble yourself to apply more than once.
Your’s truly
J. Q. Adams